      Case 1:16-cv-04470-MLB Document 31 Filed 11/15/19 Page 1 of 16




          IN THE UNITED STATES DISTRICT COURT
         FOR THE NORTHERN DISTRICT OF GEORGIA
                    ATLANTA DIVISION


Kristin Kollinger,

                       Plaintiff,     Case No. 1:16-cv-04470

v.                                    Michael L. Brown
                                      United States District Judge
Life Insurance Company of North
America,

                       Defendant.

________________________________/

                                ORDER

     Plaintiff Kristin Kollinger had to stop working because of fatigue.

After Defendant Life Insurance Company of North America (“LINA”)

denied her claim for disability benefits, Plaintiff sued. Defendant moved

for judgment on the administrative record. (Dkt. 20.) The Court treats

Defendant’s motion as a trial on the papers under Rule 52(a) of the

Federal Rules of Civil Procedure. After reviewing the administrative

record, the Court grants Defendant’s motion.
         Case 1:16-cv-04470-MLB Document 31 Filed 11/15/19 Page 2 of 16




I.   Judgment on the Administrative Record

     Defendant seeks judgment on the administrative record. When a

decision is based on the agreed-upon administrative record, judicial

economy favors courts using findings of fact and conclusions of law. See

Doyle v. Liberty Life Assur. Co., 542 F.3d 1352, 1363 n.5 (11th Cir. 2008).

In an ERISA case, a court, not a jury, is the proper fact finder. See

Chilton v. Savannah Foods & Indus., Inc., 814 F.2d 620, 623 (11th Cir.

1987).

     The Court thus considers this case “in the context of a trial on the

papers, which constitutes the trial of this case, but without the need for

the parties or counsel to appear, because the Court’s review is limited to

the administrative record, aided by the parties’ briefs.” Miller v. The

Hartford Life and Acc. Ins. Co., No. 1:08-CV-2014, 2010 WL 1050006, at

*1 (N.D. Ga. Mar. 17, 2010). Under Rule 52 of the Federal Rules of Civil

Procedure, “[i]n an action tried on the facts without a jury or with an

advisory jury, the court must find the facts specially and state its

conclusions of law separately.” FED. R. CIV. P. 52(a).




                                       2
       Case 1:16-cv-04470-MLB Document 31 Filed 11/15/19 Page 3 of 16




II.   Findings of Fact

      Plaintiff worked as a consultant for Slalom LLC (“Slalom”) until

May 2013. (Dkt. 20-2 at 42.) She stopped working because of fatigue,

pain, nausea, vomiting, and weakness. (Dkt. 20-5 at 159.) She applied

for and received short-term disability benefits from May to August 2013,

when LINA approved her for long-term benefits. (Dkt. 20-15 at 165.)

      LINA administers Slalom’s benefits plan (the “Plan”). (Dkt. 20-17

¶ 5.) As the Plan’s administrator, LINA decides benefits claims and

appeals. (Dkt. 20-2 at 32.) Under the Plan, “[t]he Insurance Company

will pay Disability Benefits if an Employee becomes Disabled while

covered under the Policy.” (Id. at 18.) “The Employee is considered

Disabled if, solely because of injury or sickness, he or she is: 1. Unable to

perform the material benefits of his or her Regular Occupation and

2. Unable to earn 80% or more of his or her Indexed Earnings from

working in his or her regular occupation.” (Id. at 7.) The Plan contains

a specific limitation for Mental or Nervous Disorders. If the employee’s

disability “is caused by, or contributed to by,” an anxiety, delusional,

depressive, eating, or somataform disorder or mental illness, then that

employee is limited to two years of disability benefits. (Id. at 21.)



                                     3
      Case 1:16-cv-04470-MLB Document 31 Filed 11/15/19 Page 4 of 16




     Facing confusing symptoms, Plaintiff went to many doctors from

2013 to 2015. The Mayo Clinic found she had decreased pseudomotor

function and cognitive slowing. (Dkt. 20-5 at 19–23, 28.) Dr. Jeffery

English, Plaintiff’s neurologist, found she had either fibromyalgia or an

autoimmune illness, like lupus. (Dkt. 20-11 at 116–18.) He also thought

her issues were organic (non-mental).        (Dkt. 20-4 at 70.)   Dr. Lisa

Robbins, Plaintiff’s primary care physician, found Plaintiff had severe

fatigue. (Dkt. 20-12 at 182.) No unifying diagnosis from the doctors

emerged, but these doctors and others all found that Plaintiff suffered

from extreme fatigue.    (See Dkt. 27-1 at 3–6.)      Several doctors also

diagnosed depression.     (See id.)       Dr. Steven Shindell, Plaintiff’s

psychologist, performed a neuro-psychological evaluation to measure her

cognitive condition. He found her responses could “reflect exaggeration.”

(Dkt. 20-14 at 5.)   Dr. Stephen Schacher, who is board certified in

occupational medicine, found that Plaintiff’s fatigue came from a sleep

disturbance, stress, fibromyalgia, or depression. (Dkt. 20-11 at 14.) He

restricted her to sedentary work. (Id. at 17.) And Dr. Julian Bragg, a

neurologist, diagnosed her with polyneuropathy, fatigue neurosis,

myalgia, pain, and weakness. (Dkt. 20-5 at 95–96.)



                                      4
      Case 1:16-cv-04470-MLB Document 31 Filed 11/15/19 Page 5 of 16




     Dr. Penny Chong, an associate medical director for LINA, reviewed

Plaintiff’s medical records in August 2015 to determine whether LINA

would grant Plaintiff continued disability benefits. (Dkt. 20-2 at 114–

15.) Dr. Chong found continued disability benefits inappropriate because

“authentic functional loss was not demonstrated.” (Id.) Based on this

finding, LINA denied Plaintiff benefits. (Dkt. 20-15 at 58–59.) LINA

wrote Plaintiff on this decision, stating, “[g]iven the available medical

records regarding your physical condition, observed functions per your

treating providers’ notes, and the lack of exam findings to correlate with

ongoing    reported   symptoms,      functional   impairment      is   not

demonstrated.” (Id. at 49.)

     Plaintiff appealed LINA’s decision. For the appeal, Dr. Charles

Brock, who is board certified in neurology and pain management,

performed an independent medical review of Plaintiff’s medical records.

Dr. Brock submitted his recommendation in October 2015. (Dkt. 20-8 at

143–48.) He found “the available medical records would not support

delineating any restrictions/limitations from a neurological standpoint.”

(Id.) LINA then wrote Plaintiff to inform her that, because the medical




                                    5
       Case 1:16-cv-04470-MLB Document 31 Filed 11/15/19 Page 6 of 16




records did not support restrictions or limitations from a neurological

standpoint, it was denying her benefits. (Dkt. 20-15 at 20–23.)

     Upon receiving the letter, Plaintiff complained that Dr. Brock had

not spoken to her treating physicians. (Dkt. 20-2 at 86.) Dr. Brock

followed up with Dr. English and Dr. Robbins. After Dr. Brock spoke to

Dr. English, he supplemented his finding, writing that Dr. English had

not reached a diagnosis and that Dr. English did not have any “opinion

on whether regarding any restrictions or limitations given that no

neurologic diagnosis has been determined.” (Dkt. 20-8 at 129.) Dr. Brock

issued a second addendum after speaking to Dr. Robbins. Dr. Brock

wrote that Dr. Robbins “felt the patient is restricted in function but that

it is from an endocrine or internal medicine perspective and is not specific

to neurology.” (Dkt. 20-8 at 113.) Dr. Brock did not change his opinion

that the medical records did not support medically necessary work

activity restrictions. (Id. at 113–14.)

     Plaintiff met with Dr. Susan Kolb in April 2016. Dr. Kolb found

that Plaintiff had fatigue, candidiasis, Epstein-Barr virus (“EBV”), and

possible cytomegalovirus (“CMV”). (Dkt. 20-12 at 88.) Plaintiff also

underwent a Functional Capacities Evaluation (“FCE”).            The FCE



                                     6
      Case 1:16-cv-04470-MLB Document 31 Filed 11/15/19 Page 7 of 16




showed Plaintiff had less than sedentary work capacity because of

fibromyalgia, chronic fatigue syndrome, small neuropathy, adrenal

disorder, and endocrine disorder. (Id. at 90.) The FCE report stated that

“it does not appear that Ms. Kollinger will be able to hold gainful

employment even in a part-time capacity.” (Id.) The Social Security

Administration also determined Plaintiff was disabled. (Dkt. 20-14 at

177–81.)

     Presenting this information to LINA, Plaintiff appealed LINA’s

decision again.   LINA agreed to perform a second voluntary appeal

review. For this appeal, LINA had four doctors independently review

Plaintiff’s medical records. Dr. Ashot Kotcharian, who is board certified

in physical medicine and rehabilitation, found that from a physical

medicine and rehabilitation perspective, Plaintiff did not require any

work activity restrictions. (Dkt. 20-12 at 71.) Dr. Kotcharian noted that

many doctors had diagnosed Plaintiff with several diseases.1 (Id.) He




1 These diseases include fibromyalgia, chronic fatigue syndrome, central
sensitization syndrome, small fiber neuropathy, polyneuropathy, chronic
pain syndrome, proximal myopathy, carpal tunnel syndrome, patella
femoral syndrome, spina bifida occulta, and multiple joint pain.

                                    7
      Case 1:16-cv-04470-MLB Document 31 Filed 11/15/19 Page 8 of 16




found, however, that Plaintiff was not still physically impaired by the

conditions with which she had been diagnosed. (Id.)

     Dr. Stephen Selkirk, who is board certified in psychiatry and

neurology, found that from a neurological perspective, Plaintiff needed

no medically required work restrictions. Dr. Selkirk spoke with Dr.

English, Dr. Robbins, and Dr. Kolb. Dr. English told him that Plaintiff’s

“complaints were caused by ‘depression and anxiety.’ ” (Id. at 10.) Dr.

Robbins told him that doctors had not identified a diagnosis for her

symptoms. (Id.) Dr. Kolb told him Plaintiff was disabled because of

candidiasis. (Id.) Dr. Selkirk disagreed with Dr. Kolb’s diagnosis, finding

“no evidence of chronic viral or fungal infections in the claimant causing

significant symptoms.” (Id.)

     Dr. Timothy Bergan, who is board certified in family practice and

preventive and occupational medicine, found that Plaintiff was not

limited in his physical functioning. (Dkt. 20-11 at 202–03.) Dr. Bergan

spoke with Dr. Robbins, who indicated “that [Plaintiff] has no physical

limitations that would preclude her from working.” (Id.) Dr. Bergan also

spoke with Dr. English, who told him that “[his] only concern regarding

physical restrictions/limitations was the claimant’s fatigue.” (Id.) Dr.



                                    8
      Case 1:16-cv-04470-MLB Document 31 Filed 11/15/19 Page 9 of 16




Bergan also noted that Plaintiff’s file included a diagnosis of the Epstein-

Barr virus. (Dkt. 20-12 at 131.) Lorraine Benuto, who has a Ph.D. in

Clinical Psychology, did not “find any mental health condition in this case

that indicates impairment that substantiates restrictions or limitations.”

(Dkt. 20-12 at 41–42.) Dr. Benuto noted mental health difficulties, but

she found “these do not preclude [Plaintiff] from continuous gainful

employment.” (Id.)

     LINA reviewed the four physicians’ reports and upheld the decision

to deny Plaintiff benefits. (Dkt. 20-2 at 52.) LINA informed Plaintiff of

this decision in August 2016. (Dkt. 20-15 at 7–9.)

     LINA separates the determination of claims and appeals from the

financial incentives of its employees. For instance, LINA pays fixed

salaries to the employees who decide whether to grant or deny a benefits

claims. (Dkt. 20-17 ¶ 10.) LINA does not have quotas for these employees

to reach and LINA does not evaluate employees based on how many

claims are paid or denied. (Id. ¶¶ 13, 14.) LINA maintains an appeals

unit that is separate from its claim department. (Id. ¶ 20.) Neither the

benefits department nor the appeals department have any role in LINA’s

financing. (Id. ¶¶ 22–23.)



                                     9
      Case 1:16-cv-04470-MLB Document 31 Filed 11/15/19 Page 10 of 16




III. Conclusions of Law

     A.     ERISA Claims Standard

     When an ERISA plan provides the claim administrator discretion

to decide a benefits claim, a court reviews the determination under the

arbitrary and capricious standard. See Lee v. Blue Cross/Blue Shield of

Al., 10 F.2d 1547, 1549–50 (11th Cir. 1994).2 The parties agree LINA had



2Plaintiff argues the Court should not apply the arbitrary and capricious
standard because LINA denied her claim based on the Mental or Nervous
Disorder limitation. It is true that if a claim is denied because of an
exclusion then the plan administrator must show the claimant’s
condition falls within an exclusion. See Horton v. Reliance Standard, 141
F.2d 1038, 1040 (11th Cir. 1998) (“[I]f the insurer claims that a specific
policy exclusion applies to deny the insured benefits, the insurer
generally must prove the exclusion prevents coverage.”). And the Court
notes that the Eleventh Circuit has not ruled on whether the same
standard guides a limitation and an exclusion. Authority points each
way. Compare Okuno v. Reliance Standard Life Ins. Co., 836 F.3d 600,
609 (6th Cir. 2016) (“[The insurer] bears the burden to show that the
exclusion on which it based denial of benefits, the Mental and Nervous
Disorder Limitation, applies in this case.”) with Aleksiev v. Met. Life Ins.
Co., 1:10-cv-3322, at *43 (N.D. Ga. March 9, 2012) (“The burden remains
with Plaintiff to show that she is entitled to receive benefits under the
Long Term Disability Plan.”). Plaintiff’s argument fails in that LINA
denied Plaintiff’s claim on two rationales: (1) Plaintiff is not disabled, and
(2) if she is disabled then the disability stems from a mental disorder.
Since the Court finds LINA’s decision that Plaintiff was not disabled is
not arbitrary and capricious, the Court does not address the
exclusion/limitation discussion.


                                     10
      Case 1:16-cv-04470-MLB Document 31 Filed 11/15/19 Page 11 of 16




discretion under the Plan. (See Dkt. 27-1 at 14.) In ERISA cases, courts

have a six-step process for evaluating whether a plan administrator’s

decision was arbitrary and capricious:

     (1) Apply the de novo standard to determine whether the
     claim administrator's benefits-denial decision is “wrong” (i.e.,
     the court disagrees with the administrator's decision); if it is
     not, then end the inquiry and affirm the decision.
     (2) If the administrator’s decision in fact is “de novo wrong,”
     then determine whether he was vested with discretion in
     reviewing claims; if not, end judicial inquiry and reverse the
     decision.
     (3) If the administrator’s decision is “de novo wrong” and he
     was vested with discretion in reviewing claims, then
     determine whether “reasonable” grounds supported it (hence,
     review his decision under the more deferential arbitrary and
     capricious standard).
     (4) If no reasonable grounds exist, then end the inquiry and
     reverse the administrator’s decision; if reasonable grounds do
     exist, then determine if he operated under a conflict of
     interest.
     (5) If there is no conflict, then end the inquiry and affirm the
     decision.
     (6) If there is a conflict, the conflict should merely be a factor
     for the court to take into account when determining whether
     an administrator's decision was arbitrary and capricious.

Blankenship v. Metro. Life Ins. Co., 644 F.3d 1350, 1355 (11th Cir. 2011).

     For the final step, upon a conflict of interest, “the burden remains

on the plaintiff to show the decision was arbitrary; it is not the

defendant’s burden to prove its decision was not tainted by self-interest.”

Doyle v. Liberty Life Assur. Co. of Boston, 542 F.3d 1352, 1360 (11th Cir.


                                    11
      Case 1:16-cv-04470-MLB Document 31 Filed 11/15/19 Page 12 of 16




2008). And “[e]ven where a conflict of interest exists, courts still ‘owe

deference’ to the plan administrator’s ‘discretionary decision-making’ as

a whole.” Blakenship, 644 F.3d at 1355 (quoting Doyle, 542 F.3d at

1363.).

     B.    Discussion

     The Court first determines de novo whether LINA correctly found

Plaintiff not disabled.   “Review of the plan administrator’s denial of

benefits is limited to consideration of the material available at the time

it made its decision.” Blankenship, 644 F.3d at 1354. Plaintiff argues

there is overwhelming evidence that she is disabled.        She points to

statements by Dr. Bragg, Dr. English, Dr. Robbins, Dr. Kolb, and Dr.

Schacher. Plaintiff claims these doctors’ opinions are helpful because

they treated her. Plaintiff also argues the Social Security Determination

and the FCE are compelling evidence that she is disabled. See Wise v.

Hartford Life & Acc. Ins. Co., 360 F. Supp. 2d 1310, 1326 (N.D. Ga. 2005)

(describing FCEs as “the best means of assessing an individual’s

functional level”).   In opposition, LINA points to the five reviewing

physicians’ and Dr. Shindell’s opinions finding Plaintiff not disabled.




                                    12
      Case 1:16-cv-04470-MLB Document 31 Filed 11/15/19 Page 13 of 16




     In weighing the evidence, the Court must judge competing medical

opinions. Not having medical training, the Court hesitates to determine

whether Plaintiff was disabled.       But upon review, the Court finds,

following each reviewing physician’s determination, Plaintiff not

disabled.

     The reviewing physicians had access to Plaintiff’s medical records

and they spoke with Plaintiff’s treating physicians. The Court also finds

holes in Plaintiff’s evidence, particularly the lack of a clear opinion by

Plaintiff’s treating physicians, Dr. English and Dr. Robbins. Dr. English

told two reviewing physicians that Plaintiff’s symptoms come from

fatigue. Dr. Robbins told a reviewing physician that Plaintiff had no

physical condition that would limit her from working. The Court finds

Dr. English’s and Dr. Robbins’s statements particularly important, given

their extended time with Plaintiff.

      Plaintiff seeks to minimize the reviewing physicians’ opinions by

arguing that the Court should give the opinions of doctors that treated

her more consideration. The Supreme Court, however, has held that plan

administrators, and courts, should give the opinions of treating doctors

and reviewing doctors the same weight. See Black & Decker Disability



                                      13
      Case 1:16-cv-04470-MLB Document 31 Filed 11/15/19 Page 14 of 16




Plan v. Nord, 538 U.S. 822, 834 (2003) (“[N]or may courts impose on plan

administrators a discrete burden of explanation when they credit reliable

evidence that conflicts with a treating physician’s evaluation.”); see also

Oates v. Walgreen Co., 573 F. App’x 897, 909 (11th Cir. 2014) (“A plan

administrator is not categorically required, however, to accept the

opinions of the claimant’s treating physicians over those of independent

medical professionals who have reviewed the claimant’s file but have not

directly observed the claimant.”).

     Plaintiff also tries to cabin the reviewing doctors’ opinions arguing

that quantity does not equal quality. This may be true, but Plaintiff does

not show any lack of quality in the reviewing doctors’ opinions. The Court

finds LINA’s determination that Plaintiff was not disabled correct.

     Even if LINA’s decision were incorrect, the result here would be the

same. If the Court finds the administrator’s decision incorrect, then the

Court looks to whether the administration had reasonable grounds for its

decision.   See Blankenship, 644 F.3d at 1355.         LINA clearly had

reasonable grounds for denying Plaintiff’s claim. Every single reviewing

doctor found Plaintiff not disabled.      Though some doctors found her

disabled, LINA did not act unreasonably by listening to the reviewing



                                     14
      Case 1:16-cv-04470-MLB Document 31 Filed 11/15/19 Page 15 of 16




doctors on the first and second appeals. See Blankenship, 644 F.3d at

1356 (“Even where Blakenship’s own doctors offered different medical

opinions than MetLife’s independent doctors, the plan administrator may

give different weight to those opinions without acting arbitrarily and

capriciously.”); Slomcenski v. Citibank, N.A., 432 F.3d 1271, 1280 (11th

Cir. 2005) (“Giving more weight to the opinions of some experts than to

the opinions of other experts is not an arbitrary or capricious practice.”).

     Plaintiff has also not shown a conflict of interest that would render

LINA’s decision arbitrary and capricious.       Since LINA both makes

eligibility decisions and pays Plan claims, LINA had a conflict of interest.

See Blakenship, 644 F.3d at 1355 (“A pertinent conflict of interet exists

where the ERISA plan administrator both makes eligibility decisions and

pays awarded benefits out of its own funds.”). Even so, a plaintiff bears

the burden to show the conflict of interest interfered with the defendant’s

decision. See Doyle, 542 F.3d at 1360. Plaintiff makes no argument here

that LINA’s conflict of interest rendered the decision arbitrary and

capricious. In fact, only LINA argues on a conflict of interest, pointing to

the different measures it put in place to remove the possibility of a

conflicted decision. For instance, LINA pays employees reviewing claims



                                    15
      Case 1:16-cv-04470-MLB Document 31 Filed 11/15/19 Page 16 of 16




the same whether they approve or deny a claim. LINA also does not use

claim outcomes in reviewing its employees’ performance.           In sum,

Plaintiff has not shown a conflict of interest that interfered with LINA’s

decision. Since the Court finds LINA’s determination correct, or that

LINA had reasonable grounds to deny Plaintiff’s claim, LINA’s decision

was not arbitrary and capricious.

IV.   Conclusion

      The Court GRANTS Defendant Life Insurance Company of North

America’s Motion for Judgment on the Administrative Record (Dkt. 20)

and DISMISSES this case.

      SO ORDERED this 15th day of November, 2019.




                                    16
